Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 3/17/22, Applicant amended claims 1,7-8, and 14-15, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 20200012639), hereafter Liu.
With respect to claims 1, 8, and 15, Liu teaches:
determining whether a detected message includes a need (paragraphs 0006, 0052 identify query within a post for example “I'm going to Barcelona next week, what should I do there?”); 
identifying a location of an author of the message via GPS (paragraph 0021 GPS on client computer system, paragraph 0029 extract user location information);
based on determining that the message includes the need, identifying one or more contributions a user can contribute to the need, wherein the user is within a geographic proximity of the location and is not a network connection of the author (paragraphs 0006, 0052 identify contributions to the post for example recommendations for things to do in Barcelona, paragraph 0082 determine using proximity to user, paragraph 0026 users connect with other entities/third parties outside network); and 
augmenting a reply the message to inquire whether a mutual network connection of the author and the user can introduce the author and the user (paragraph 0006, 0052 including recommendation list with replies to the post, paragraph 0032 users in a network may be referred to other users not in the network, paragraph 0054 example of user asking for travel recommendations, users in network reply and a message is formatted to ask friends of those users (not in network)).
With respect to claims 2, 9, and 16, Liu teaches archiving the message within a datastore (paragraph 0023 storing messages on a message server 162).
With respect to claims 3, 10, and 17, Liu teaches wherein the identifying the one or more contributions the user can contribute to the need is based on searching the datastore (paragraph 0039 search datastore 164 for query from user post, paragraph 0072 search got contributions to need from user).
With respect to claims 4, 11, and 18, Liu teaches:
identifying a topic of the message (paragraph 0071 example of identifying topic/keywords in message on Martha’s Vineyard and beaches); and 
wherein the identifying the one or more contributions the user can contribute to the need is based on matching the topic of the message to a topic of a previous message stored in the datastore (paragraph 0071 searching and matching from prior posts for beaches in Martha’s Vineyard).
With respect to claims 5, 12, and 19, Liu teaches wherein the identifying the one or more contributions the user can contribute to the need is based on a distance metric between the message and one or more previous messages stored within the datastore (paragraph 0061 (per definition in specification paragraph 0035) determining probability of an n-gram in a comment matches the need in a message or a social graph element, paragraph 0072 finding recommendations based on similarity in prior recommendation lists/posts).
With respect to claims 6, 13, and 20, Liu teaches whether the message includes the need is based on at least one of keyword searching and template matching (paragraph 0049 keyboard searching to complete suggestions for contributions).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chowhury et al (US 20120089681), hereafter Chowdhury.
With respect to claims 7 and 14, all the limitations in claims 1 and 8 are addressed by Liu above.  Liu does not teach emphasizing the message to the mutual network connection.  Chowdhury teaches this in moving a message higher within a user’s message stream based on other users’ interactions with said message (paragraph 0035, 0053).  It would have been obvious to have combined this emphasizing function in Chowdhury with the message need and contribution techniques in Liu to convey to a user the importance of a message and contributions to said message made by other users.


Responses to Applicant’s Remarks
	Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s arguments have been considered and are persuasive and amendments reciting determining of location using GPS is sufficiently more than the recite abstract ideas per MPEP 2106.04(a)(III).  Regarding rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. 102 by Liu and rejections of claims 7 and 14 under 35 U.S.C. 103 by Liu in view of Chowdhury, Applicant’s arguments have been considered but are not persuasive.  Examiner believes Liu teaches the functional ability of determining a location via GPS as described in paragraphs 0021 and 0029 and Liu teaches referring a third-party’s contribution to a user in paragraph 0032 and the example in paragraph 0054, as shown in the rejections maintained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/25/22